Case: 16-60747      Document: 00514273497        Page: 1     Date Filed: 12/14/2017


          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                   No. 16-60747
                                                                                     Fifth Circuit

                                                                                   FILED
                                 Summary Calendar                          December 14, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
AIDA LETICIA MORALES-SUCUC DE GARCIA;
KIMBERLY VANESSA GARCIA MORALES;
GEISON JENERSON GARCIA MORALES;
JEIMY JAZMIN GARCIA MORALES;
KATERINNE EUNICE GARCIA MORALES,

                                                Petitioners,

versus

JEFFERSON B. SESSIONS, III, U.S. Attorney General,

                                                Respondent.



                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                 No. A 206 875 003
                                 No. A 206 875 004
                                 No. A 206 875 005
                                 No. A 206 875 006
                                 No. A 206 875 007




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Aida Morales-Sucuc de Garcia, on behalf of herself and her four children,



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 16-60747     Document: 00514273497    Page: 2   Date Filed: 12/14/2017


                                 No. 16-60747
petitions for review of the order of the Board of Immigration Appeals (“BIA”)
denying her motion for reconsideration of its order denying her applications for
asylum, withholding of removal, and protection under the Convention Against
Torture. Morales-Sucuc de Garcia asserts that the BIA abused its discretion
in denying reconsideration. She contends that a “nuclear family can constitute
a particular social group for purposes of the INA and the [BIA] erred insofar
as it suggests it is an unresolved question.” She also avers that the BIA erred
in determining that she failed to prove the requisite nexus between the harms
and fears she suffered and her membership in the nuclear family of her son.

      A motion for reconsideration of a BIA decision may be filed to obtain a
re-evaluation of record evidence in light of “a change in the law, a misapplica-
tion of the law, or an aspect of the case that the BIA overlooked.” Zhao v.
Gonzales, 404 F.3d 295, 301 (5th Cir. 2005); see 8 C.F.R. § 1003.2(b)(1). We
review the denial of a motion for reconsideration under a “highly deferential
abuse-of-discretion standard.” Zhao, 404 F.3d at 303.

      In denying reconsideration, the BIA only analyzed whether Morales-
Sucuc de Garcia had identified any error in its determination that “even as-
suming [her] membership in a particular social group, she did not meet her
burden of establishing that her membership in the group, or any other pro-
tected ground ‘was or would be at least one central reason’ why the gang would
harm her, or did so in the past.” Accordingly, Morales-Sucuc de Garcia’s theory
that a “nuclear family can constitute a particular social group for purposes of
the INA and the [BIA] erred insofar as it suggests it is an unresolved question”
is not properly before this court. See Iruegas-Valdez v. Yates, 846 F.3d 806,
811 (5th Cir. 2017).

      Morales-Sucuc de Garcia raises the following points challenging the
BIA’s determination that she failed to prove that one central reason for the
harm and fears she suffered was her membership in the nuclear family of her

                                       2
    Case: 16-60747      Document: 00514273497   Page: 3   Date Filed: 12/14/2017


                               No. 16-60747
son: (1) “[T]he two predominant gangs in Guatemala, ‘MS-13’ and ‘Barrio 18,’
are not mere criminal organizations; they are political,” (2) “it is well known
that gangs target families for retributive purposes” and retaliate against peo-
ple who resist gang recruitment, and (3) “the evidentiary record shows [that
Morales-Sucuc de Garcia] and her daughters were specifically targeted by gang
members on account of” their status as immediate family members of her son.
Because Morales-Sucuc de Garcia failed to raise the first two arguments in her
motion for reconsideration before the BIA, we lack jurisdiction to consider
them. See Omari v. Holder, 562 F.3d 314, 320 (5th Cir. 2009). Morales-Sucuc
de Garcia’s remaining contention is conclusional and fails to establish that she
identified a change in the law, a misapplication of the law, or an aspect of the
case that the BIA overlooked. See Zhao, 404 F.3d at 301.

      The petition for review is DENIED in part and DISMISSED in part for
want of jurisdiction.




                                       3